DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim s 1-4, 6-9, 11, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molz et al 2014/0326703,hereafter Molz 703’, in view of Molz 2016/0296955, hereafter Molz 955’. 
Regarding Claim 1, Molz discloses a neutrode of a plasma gun (The plasma gun includes... a rear neutrode (7), and an extended neutrode (8), Abstract) comprising; a disk-shaped body having an outer peripheral surface and an inner bore (a plurality of cylindrical neutrode segments axially arranged along the length of the extended neutrode, para 0013; a ring-shaped interior of a neutrode assembly 4, also referred to as a channel bore, para 0027; also see Fig. 1 [see disc-shaped neutrode segments 8' with an outer peripheral surface and an inner channel bore 3]; and a plurality of cooling channels formed in the disk-shaped body (neutrode stack 8 are further aligned so that cooling channels 11 are formed around the periphery of neutrode assembly 4., para 0029; also see Fig. 1 [cooling channels are formed within the disc/annular body]).

Molz does not disclose wherein the cooling channels formed in the disk-shaped body as recesses open to the outer peripheral surface. Molz 955’ is in the field of a plasma nozzle (Abstract) and discloses wherein the cooling channels formed in the disk-shaped body as recesses open to the outer peripheral surface (The cooling passages are such that cooling fluid enters spaces 30 surrounding the nozzle 20 and passes (see direction of arrows) from a first annular space arranged on one side of nozzle cooling fins 24 to a second annular space arranged on an opposite side of the cooling fins 24, para 0066; also see Fig. 5 [the cooling channels are between the cooling fins 24, so they are recesses formed in the electrode, and are open to the outer surface]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Molz with the teaching of Molz 955’ for the purpose of allowing for the transfer of heat using the fins with large surface area surrounding the channels for more efficient cooling (see Molz 955’, para 0071).



Regarding Claim 3, modified Molz fails to disclose the neutrode in accordance with claim 1, wherein the cooling channels have a flattened profile with a width more than eight times greater than a depth. Molz 955’ teaches wherein the cooling channels have a width and a depth (see Fig. 5; Although this zone 70 can vary in axial length, and the arc 40 does not contact or move around to every part of the inner surface in the zone 70 equally, it generally has a maximum axial width defined by the positions 71 and 72., para 0068). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a width more than eight times greater than a depth, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to obtain a surface for efficient cooling (see Molz 955’, para 0071).

Regarding Claim 4, modified Molz fails to disclose the neutrode in accordance with claim 1, wherein the cooling channels are defined by a depth dimension below the outer peripheral surface and a base dimension normal to the depth dimension, wherein a ratio of base to depth for the cooling channels is within a range of ratios between 1:1 - 8:1. Molz 955’ teaches wherein the cooling channels have a width and a depth (see Fig. 5; Although this zone 70 can vary in axial length, and the arc 40 does not contact or move around to every part of the inner surface in the zone 70 equally, it generally has a maximum axial width defined by the positions 71 and 72., para 0068). It would have been obvious to 

Regarding Claim 6, modified Molz discloses a plasma gun comprising: a neutrode stack comprising a plurality of the neutrodes in accordance with claim 1 (neutrode stack 8 can include at least 6 neutrode segment, and in particular 8 or more neutrode segments 8' to achieve the desired stack length., para 0032).

Regarding Claim 7, modified Molz discloses the plasma gun in accordance with claim 6, wherein adjacent neutrodes in the neutrode stack are electrically isolated from each other (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes... the neutrode segments 8' are electrically insulated from each other and neutrode stack 8 is gas tight, para 0028).





Regarding Claim 8, modified Molz discloses the plasma gun in accordance with claim 7, further comprising an insulation layer arranged between each of the adjacent neutrodes (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged 

Regarding Claim 9, modified Molz discloses the plasma gun in accordance with claim 7, further comprising a sealing element layer arranged to form a water barrier between each of the adjacent neutrodes (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes 5. In this manner the neutrode segments 8' are electrically insulated from each other and neutrode stack 8 is gas tight [and forms a water barrier], para 0028).

Regarding Claim 11, modified Molz discloses the plasma gun in accordance with claim 7, wherein each of the plurality of neutrodes has a same number of cooling channels, and the plurality of neutrodes are arranged so that the cooling channels are axially aligned (see Fig. 1 [the cooling channels go through each neutrode segment, so are axially aligned]).

Regarding Claim 14, Molz discloses a method of forming a neutrode of a plasma gun (The plasma gun includes... a rear neutrode (7), and an extended neutrode (8), Abstract), comprising: forming a plurality of water cooling channels within a disk-shaped body with an inner bore (neutrode stack 8 are further aligned so that cooling channels 11 are formed around the periphery of neutrode assembly 4., para 0029; a plurality of cylindrical neutrode segments axially arranged along the length of the extended neutrode, para 0013; a ring-shaped interior of a neutrode assembly 4, also referred to as a channel bore, para 0027; also see Fig. 1 [see disc-shaped neutrode segments 8' with an outer peripheral surface and an inner channel bore 3, and with cooling channels 11 within the disc shaped body]). Molz fails to explicitly disclose the cooling channels open to an outer peripheral surface of a disk-shaped 

Regarding Claim 16, modified Molz discloses the method according to claim 14, further comprising: forming a plurality of water cooling channels at least one of in or on an outer peripheral surface of at least one additional disk-shaped body with an inner bore; and coaxially aligning the disk-shaped body and the at least one additional disk-shaped body along the inner bores (see Fig. 1 [the cooling channels go through each neutrode segment, so are axially aligned]).

Regarding Claim 17, modified Molz discloses the method according to claim 16, further comprising electrically isolating the disk-shaped body from an adjacent one of the at least one additional disk-shaped body (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes... the neutrode segments 8' are electrically insulated from each other and neutrode stack 8 is gas tight, para 0028).

Regarding Claim 18, modified Molz discloses the method according to claim 17, wherein the disk-shaped body is separated from the adjacent one of the at least one additional disk-shaped body by 

Regarding Claim 19, modified Molz discloses the method in accordance with claim 16, wherein each of the disk-shaped body and the at least one additional disk-shaped body have a same number of water cooling channels, and the method further comprises axially aligning the water cooling channels of the coaxially aligned disk-shaped body and at least one additional disk-shaped body (see Fig. 1 [the cooling channels go through each neutrode segment, so are axially aligned]).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molz 703’ in view of Molz 955’ as applied to claims 1-4, 6-9, 11, 14 and 16-19 above, and further in view of Loubet et al 5,828, 029.
Regarding Claim 5, modified Molz fails to disclose the neutrode in accordance with claim 1, wherein the cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and at least one of: greater than 1.0 m/sec, greater than 2.0 m/sec, and greater than 3.0 m/sec. Loubet is in the field of a device for externally cooling a plasma torch (Abstract) and teaches wherein the cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and greater than 2.0 m/sec (The recirculation in the sheath 8 of the water used to cool the torch is possible as a high flow is available required by cooling of the upstream electrode... The system of baffles... in the space between the casings 8a, 8b has nevertheless been designed So as to obtain a cooling fluid circulation speed approximately constant inside the sheath and corresponding to the cooling flow required for the torch, the optimum flow corresponding to a 

Regarding Claim 15, modified Molz fails to disclose the method according to claim 14, wherein the plurality of water cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and at least at least one of: greater than 1.0 m/sec, greater than 2.0 m/sec, and greater than 3.0 m/sec.
 Loubet teaches wherein the plurality of water cooling channels are structured to provide an average water velocity through the channels of less than 8.0 m/sec and greater than 2.0 m/sec (The recirculation in the sheath 8 of the water used to cool the torch is possible as a high flow is available required by cooling of the upstream electrode... The system of baffles... in the space between the casings 8a, 8b has nevertheless been designed So as to obtain a cooling fluid circulation speed approximately constant inside the sheath and corresponding to the cooling flow required for the torch, the optimum flow corresponding to a circulation Speed between 3 and 4 m/s., col 4, lines 9-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Molz with the teaching of Loubet for the purpose of using an optimum flow of the coolant in order to obtain the required cooling and to obtain a slight enough rise in temperature to allow reuse of the cooling fluid (see Loubet, col 4, lines 9-21).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molz 703’ in view of Molz 955’ as applied to claims 1-4, 6-9, 11, 14 and 16-19 above, and further in view of Schlitz 2006/0237662.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molz 703’ in view of Molz 955’ as applied to claims 1-4, 6-9, 11, 14 and 16-19 above, and further in view of Lincoln Global 2016/0074973.
           Regarding Claim 12, modified Molz fails to disclose the plasma gun in accordance with claim 11, further comprising circumferential cooling channels formed between each of the adjacent neutrodes. Lincoln is in the field of an electric arc torch (Abstract) and teaches further comprising circumferential cooling channels formed between each of the adjacent parts (The circumferential cooling liquid manifold is formed by a circumferential channel 60 , para 0030; also see Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Molz with the teaching of Lincoln Global for the purpose of forming a return conduit for the cooling channels that supplies cooling liquid to the cooling liquid return channels (see Lincoln, para 0033), for proper coolant circulation flow.


s 13, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molz 703’ in view of Molz 955’ as applied to claims 1-4, 6-9, 11, 14 and 16-19 above, and further in view of Hawley et al 2006/0289404.
Regarding Claim 13, modified Molz fails to disclose the plasma gun in accordance with claim 6, wherein the plurality of neutrodes, while physically separated from each other, are clamped together under force. Hawley is in the field of a thermal spray plasma gun (para 0005) and teaches wherein the plurality of parts, while physically separated from each other, are clamped together under force (Surface 2 of nozzle plug 1 and surface 9 of the receptacle assembly are held under compression by clamping assembly 3, which may be in the form of a two-piece compression nut, para 0032). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Molz with the teaching of Hawley for the purpose of using a removable assembly that supplies sufficient tension to compress the sealing O-ring to prevent water leakage between the segments (see Hawley, para 0032).

Regarding Claim 20, modified Molz 703’discloses the method in accordance with claim 16, further comprising attaching the coaxially aligned disk-shaped body and at least one additional disk-shaped body together as a stacked neutrode for the plasma gun. Molz fails to disclose attaching the bodies together comprises clamping. Hawley teaches clamping bodies together (Surface 2 of nozzle plug 1 and surface 9 of the receptacle assembly are held under compression by clamping assembly 3, which may be in the form of a two-piece compression nut, para 0032). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Molz with the teaching of Hawley for the purpose of using a removable assembly that supplies sufficient tension to compress the sealing O-ring to prevent water leakage between the segments (see Hawley, para 0032).

Conclusion
neutrodes into a neutrode stack, wherein adjacent neutrodes in the neutrode stack are electrically isolated from each other; and placing the neutrode stack in the cascade-type plasma gun together in an axial direction of the neutrode stack (a neutrode stack 8 formed by plurality of neutrode segments 8' having electrical insulators 9 and O-rings 10 arranged between neighboring neutrodes... the neutrode segments 8' are electrically insulated from each other and neutrode stack 8 is gas tight, para 0028). Molz fails to explicitly disclose wherein placing the neutrode stack under a clamping force. Hawley discloses placing parts under a clamping force (Surface 2 of nozzle plug 1 and surface 9 of the receptacle assembly are held under compression by clamping assembly 3, which may be in the form of a two-piece compression nut, para 0032). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Molz with the teaching of Hawley for the purpose of using a removable assembly that supplies sufficient tension to compress the sealing O-ring to prevent water leakage between the segments (see Hawley, para 0032).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landes 5,406,046 and Delcca 6,114,649 are cited for disclosing references of interest to plasma torch cooling systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp

/MARK H PASCHALL/               Primary Examiner, Art Unit 3761